                 Case 2:18-cv-01132-TSZ Document 95 Filed 10/23/20 Page 1 of 3




 1                                                                                  Hon. Thomas S. Zilly

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8     ESTHER HOFFMAN; SARAH DOUGLASS,
       ANTHONY KIM; and IL KIM, and DARIA
 9     KIM, on behalf of themselves and on behalf of            NO. 2:18-cv-1132-TSZ
       others similarly situated,
10                                                              STIPULATED MOTION TO EXTEND
                                       Plaintiffs,              DEADLINE TO FILE REPLY IN
11               v.                                             SUPPORT OF MOTION TO STRIKE

12     TRANSWORLD SYSTEMS INC., et al.,                         Noted Date: October 23, 2020

13                                     Defendants.

14
            Defendant, Transworld Systems Inc. (“TSI”), through undersigned counsel and pursuant
15
     to LCR 7(j), requests a short 3-day extension to reply in support of the motion to strike portions of
16
     the Second Amended Complaint, docket no. 76 (the “Motion”) filed by TSI, Patenaude & Felix,
17
     A.P.C., and Matthew Cheung (hereinafter “defendants”), and, in support thereof, shows the
18
     following:
19
            1.        The Motion was filed on September 11, 2020 and is noted for October 23, 2020.
20
            2.        Plaintiffs filed their opposition to the Motion on October 19, 2020, and defendants’
21
     reply is due October 23, 2020.
22
       STIPULATED MOTION TO EXTEND DEADLINE TO                     A n d r e w s ▪ S k i n n e r , P. S .
       FILE REPLY IN SUPPORT OF MOTION TO STRIKE                   645 Elliott Ave. W., Ste. 350
       [2:18-cv-1132-TSZ] - 1                                      Seattle, WA 98119
                                                                   Tel: 206-223-9248 ▪ Fax: 206-623-9050




25
                 Case 2:18-cv-01132-TSZ Document 95 Filed 10/23/20 Page 2 of 3




 1          3.       Defendants believe their reply to the arguments asserted in opposition will assist

 2 the Court in reaching its conclusion on the Motion.

 3          4.       The undersigned was diligent in preparing defendants’ reply, but discovered on the

 4 morning of October 23rd that due to file server issues, the document was not saved to the disk and

 5 the data was lost. The undersigned realized the document was not properly saved this morning

 6 when we were preparing it for filing.

 7          5.       The undersigned promptly sought all parties’ concurrence or stipulation to the relief

 8 requested herein, and the parties have since stipulated to the filing of this motion.

 9          For the foregoing reasons, Transworld Systems Inc. respectfully requests the Court extend

10 for 3 days (i.e., Monday, October 26, 2020) the deadline for defendants to reply in support of

11 defendants’ motion to strike.

12          Dated this 23rd day of October, 2020.

13
                                                    By s/ Justin H. Homes
14                                                    SESSIONS FISHMAN, NATHAN & ISRAEL
                                                      Justin H. Homes, Esq. (pro hac vice)
15                                                    James K. Schultz (pro hac vice)
                                                      Bryan C. Shartle, Esq. (pro hac vice)
16

17                                                  By s/ Stephen G. Skinner
                                                      ANDREWS SKINNER, P.S.
18                                                    Stephen G. Skinner, WSBA #17317
                                                      645 Elliott Ave. W., Suite 350
19                                                    Seattle, WA 98119
                                                      Phone: 206-223-9248 | Fax: 206-623-9050
20                                                    Email: stephen.skinner@andrews-skinner.com

21                                                     Attorneys for Transworld Systems Inc. and
                                                       NCSLT Defendants
22
      STIPULATED MOTION TO EXTEND DEADLINE TO                     A n d r e w s ▪ S k i n n e r , P. S .
      FILE REPLY IN SUPPORT OF MOTION TO STRIKE                   645 Elliott Ave. W., Ste. 350
      [2:18-cv-1132-TSZ] - 2                                      Seattle, WA 98119
                                                                  Tel: 206-223-9248 ▪ Fax: 206-623-9050




25
              Case 2:18-cv-01132-TSZ Document 95 Filed 10/23/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that on October 23, 2020, I electronically filed the foregoing with the Clerk
   of the Court using the CM/ECF system which will send notification of such filing to all attorneys of
 3 record.

 4
                                                  By s/ Stephen G. Skinner
 5                                                  Stephen G. Skinner, WSBA #17317
                                                    645 Elliott Ave. W., Suite 350
 6                                                  Seattle, WA 98119
                                                    Phone: 206-223-9248 | Fax: 206-623-9050
 7                                                  Email: stephen.skinner@andrews-skinner.com
                                                    Attorneys for Defendants Transworld Systems
 8                                                  Incorporated, National Collegiate Student Loan
                                                    Trust Defendants, and National Collegiate Master
 9                                                  Student Loan Trust

10

11

12

13

14

15

16

17

18

19

20

21

22
      STIPULATED MOTION TO EXTEND DEADLINE TO                    A n d r e w s ▪ S k i n n e r , P. S .
      FILE REPLY IN SUPPORT OF MOTION TO STRIKE                  645 Elliott Ave. W., Ste. 350
      [2:18-cv-1132-TSZ] - 3                                     Seattle, WA 98119
                                                                 Tel: 206-223-9248 ▪ Fax: 206-623-9050




25
